13 N.Y.2d 874 (1963)
In the Matter of Ronald W. Lamb et al., Respondents,
v.
William D. Meisser et al., Constituting the Board of Elections of Nassau County, Respondents, and Louis Scuteri et al., Appellants.
Court of Appeals of the State of New York.
Argued August 30, 1963.
Decided August 30, 1963.
Aaron B. Cohen for appellants.
Richard A. Seid for petitioners-respondents.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order affirmed, without costs; no opinion.